          Case 1:18-cr-00328-KPF Document 278 Filed 07/26/19 Page 1 of 2
                                           U.S. Department of Justice
 [Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza


MEMO ENDORSED
                                                      New York, New York 10007



                                                      July 25, 2019

 BY ECF

 Honorable Katherine Polk Failla
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, New York 10007


        Re:           United States v. Amin Majidi,
                      18 Cr. 328 (KPF)

 Dear Judge Failla:

         The Government respectfully writes in connection with the above-captioned case to request
 that the control date for the sentencing of Amin Majidi, which is currently set for August 2, 2019,
 be adjourned for approximately six months. Majidi consents to this request. The sentencing dates
 for the defendants who proceeded to trial in this case are now scheduled for November 18 and 25,
 2019. In the event that the Court grants this request, Government proposes to write to the Court
 three months in advance of the next control date for Majidi’s sentencing to advise whether that
 date can serve as a firm sentencing date or whether the Government is requesting an adjournment
 of that date.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Attorney for the United States
                                                      Acting Under Authority Conferred by
                                                      28 U.S.C. § 515

                                                      __/s/____________________
                                                      Andrea M. Griswold
                                                      Joshua A. Naftalis
                                                      Max Nicholas
                                                      Assistant United States Attorneys
                                                      (212) 637-1205/2247/1565
          Case 1:18-cr-00328-KPF Document 278 Filed 07/26/19 Page 2 of 2

Application GRANTED. Mr. Majidi's sentencing, previously scheduled for
August 2, 2019, is hereby ADJOURNED to January 29, 2020, at 3:00 p.m.,
in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square,
New York, New York 10007. The Government shall submit a status update
letter advising whether this is a firm sentencing date on or before
October 29, 2019.



Dated: July 26, 2019                  SO ORDERED.
       New York, New York




                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
